Case 3:18-cr-00031-RLY-MPB Document 42 Filed 03/11/19 Page 1 of 2 PageID #: 102



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   EVANSVILLE DIVISION



 UNITED STATES OF AMERICA                       )
            Plaintiff,                          )
                                                )
 V.                                             )               3:18-cr-31-RLY-MPB
                                                )
 JOHN P. HONNIGFORD                             )
            Defendant.                          )


                                  MOTION TO CONTINUE TRIAL

         Comes now the Defendant, by counsel, and would show to the Court as follows:

      1. The trial of this cause is currently assigned for April 1, 2019.

      2. The parties have continued to negotiate in an attempt to reach a resolution in this matter.

 Additional time is reasonably necessary in order to explore the possibility of a plea.

      WHEREFORE, the Defendant prays that the Court vacate the trial date of April 1, 2019 and

 reassign the same.



                                                            KEATING & LaPLANTE, LLP

                                                        BY: /s/ Michael C. Keating
                                                            Michael C. Keating, #5100-82
                                                            101 N.W. First Street, Suite 116
                                                            P.O. Box 3556
                                                            Evansville, IN 47734-3556
                                                            Telephone: (812) 463-6093
                                                             Facsimile: (812) 463-6094
                                                             www.keatingandlaplante.com
Case 3:18-cr-00031-RLY-MPB Document 42 Filed 03/11/19 Page 2 of 2 PageID #: 103



                                    CERTIFICATE OF SERVICE

        I hereby certify that on March 11, 2019, a copy of the foregoing Motion to Continue Trial
 Date was filed electronically. Notice of this filing will be sent to the following parties by
 operation of the Court’s CM/ECF system.

 Todd Shellenbarger, Assistant U.S. Attorney
 101 NW MLK Jr. Blvd.
 Suite 250
 Evansville, IN 47708

       I hereby certify that on March 11th, 2019, a copy of the foregoing Motion to Continue Trial
 Date was mailed, by first-class U.S. Mail, postage prepaid and addressed to the following:

 No manual recipients


                                               /s/ Michael C. Keating
                                               Michael C. Keating, #5100-82




 KEATING & LaPLANTE, LLP
 101 N.W. First Street, Suite 116
 P.O. Box 3556
 Evansville, IN 47734-3556
 Telephone: (812) 463-6093
 Facsimile: (812) 463-6094
 www.keatingandlaplante.com

 ATTORNEYS FOR DEFENDANT
